Citation Nr: 1404005	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and adjustment disorder with anxiety.

2.  Entitlement to service connection for thoracic scoliosis.

3.  Entitlement to a compensable rating for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 2002 to July 2005 and from October 2007 to August 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Waco, Texas RO, which denied service connection for a psychiatric disability and thoracic scoliosis, and granted service connection for bilateral plantar fasciitis, rated 0 percent.  In July 2011, the Board remanded the matters for further development.


FINDINGS OF FACT

1.  The Veteran is not shown to have a current chronic psychiatric disability.

2.  During his second period of service the Veteran was seen for back complaints which were ultimately attributed to an underlying congenital defect (scoliosis); postservice he failed to report for an examination scheduled to determine whether he has a chronic back disability that was acquired in service.  

3.  At no time since the award of service connection for bilateral plantar fasciitis is such disability shown to have been manifested by symptoms or impairment either greater than mild pes planus or equivalent to moderate foot injury.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for thoracic scoliosis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  A compensable rating for bilateral plantar fasciitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.71a, Diagnostic Codes (Codes) 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A July 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.   Regarding the rating for service connected foot disability, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose.  The statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  The Veteran has had opportunity to respond, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in August 2011 and October 2011; he failed, without giving cause, to report for scheduled VA examinations to determine the presence and etiology of the psychiatric and thoracic spine disabilities on appeal (to include nexus to complaints in service), and to determine the current severity of his bilateral plantar fasciitis.  This will be discussed in greater detail below.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  (Emphasis added.)  38 C.F.R. § 3.655(b).

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (including psychosis and arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for psychosis and arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Psychiatric disability

The Veteran's STRs show treatment for irritability and anxiety, to include counseling and medication (Prozac).  Some records note diagnoses of possible PTSD and depression.  On May 2009 psychiatric evaluation, a staff psychiatrist recommended that the "service member" [Veteran] continue to receive supportive treatment for his mental health symptoms with VA after separation from the military.  

On August 2009 VA pre-discharge examination, the Veteran stated that he had no psychological problems.  He stated that he was treated in service for adjustment disorder with anxiety, but indicated that his problem was not in fact an adjustment disorder, but was instead related to a sleep disorder that was successfully treated by a CPAP machine.  He stated that he does not have a mental disorder and that he is not seeking disability for a mental disorder.  The examiner concluded that further evaluation was unnecessary and it was therefore not conducted.

There are no postservice VA or private records of mental health treatment available for review.

In July 2011, the Board remanded the matter pursuant to evolving case law, specifically Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under Clemons, a mental health disability claim includes any mental disorder that may be reasonably encompassed by the Veteran's description of the claim, symptoms, and other information of record.  Because the rating decision on appeal had only addressed adjustment disorder with anxiety (despite the Veteran's other psychiatric diagnoses), the matter was remanded to incorporate all psychiatric diagnoses.  The remand also instructed that the Veteran should be scheduled for a VA examination to determine the etiology of any/all psychiatric diagnoses.  Notations in the claims file indicate that the Veteran failed to report for mental health examinations scheduled in August 2011 and October 2011.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a psychiatric disability.  See 38 U.S.C.A. § 1110.  As the record does not include any such evidence, there is no valid claim of service connection for psychiatric disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the record shows that the Veteran had mental health complaints and treatment in service, what remains necessary to establish service connection is medical evidence providing the answer to the missing factors needed to substantiate his claim, i.e., the diagnosis of a current psychiatric disability, and whether or not such disability is related to disease, injury, or event in service.  The Board and the RO attempted to assist the Veteran with development for such medical evidence by arranging for two VA examinations.  He failed, without giving cause, to appear for the examinations.  

Under 38 C.F.R. § 3.655(b), when there is a failure to report for a VA examination under the circumstances outlined above, the matter is to be adjudicated based on the evidence of record.  As such evidence does not show a current (during the pendency of the claim) diagnosis of a psychiatric disability, and as he denied having such disability when examined by VA just prior to discharge from service, the Board concludes that the preponderance of the evidence is against the claim of service connection for a psychiatric disability.  Accordingly, it must be denied.  

[The Veteran is advised that evidence that he in fact has a psychiatric disability would be a basis for reopening this claim.]

Thoracic scoliosis

The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).

The Veteran's STRs include a September 2001 enlistment examination report which does not note any back complaints or findings of back pathology (to include scoliosis).  The Veteran's spine was normal on clinical evaluation.  Therefore, he is presumed sound on entry to service regarding a back disability.  His STRs do not show any complaints or treatment as to his back during the first period of service, from July 2002 to July 2005; he waived a separation examination, indicating that his overall health was good.  

STRs from the Veteran's second period of service reflect that he received physical therapy for back pain.  An October 2008 scanogram found scoliotic curvature.  On October 2008 Medical Board examination, the Veteran reported that he experienced back pain about three times per week, and he indicated that the pain began in January 2005 (which would have been during his first period of service).  Scoliosis was diagnosed on the Medical Board examination; it was noted that the scoliosis pre-existed service.  The claims file does not contain an enlistment physical report for this second period of active duty service.

On August 2009 VA pre-discharge examination, the Veteran reported a history of chronic upper back pain starting about one year earlier; he stated that his condition was gradual in onset and denied any previous history of trauma.  The examiner noted that on an October 2008 scoliosis survey, X-rays reflected evidence of a 16 degree dextroscoliosis centered at T7.  Physical examination of the spine revealed no tenderness on palpation; no loss of normal curvature; and no limb dysfunction, atrophy, or fasciculation; range of motion studies revealed no evidence of discomfort or loss of mobility.  X-rays showed mild levoscoliosis of the thoracic spine.  Following a physical examination, the diagnosis was congenital thoracic scoliosis.  The examiner did not opine regarding etiology.

Pursuant to the Board's July 2011 remand, the Veteran was to be scheduled for an examination to ascertain the nature (and likely etiology) of his current back disability.  He failed (without giving cause) to report for orthopedic examinations scheduled in August 2011 and October 2011.    

The threshold question that must be addressed in this matter is whether or not the Veteran has a chronic acquired low back disability for which service connection may be granted.  During his second period of service he was seen/treated for back complaints which were ultimately (on August 2009 VA pre-service discharge examination) found to be manifestations of an apparent congenital defect (congenital scoliosis), which is not (of itself) a compensable disability.  To assist him in substantiating this claim, the Board's remand requested that he be examined to determine whether or not he has any chronic back disability acquired in service, to include as superimposed on a pre-existing congenital defect.  He failed (without giving cause) to report for two VA examinations  scheduled to determine whether or not he has a compensable back disability, to include any scoliosis.  Accordingly, there is no competent evidence that during the pendency of this claim he has had the back disability for which service connection is sought.  Notably, as a layperson, he is not competent to diagnose such a back disability (and if shown to opine regarding its etiology) as those are medical questions beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

Under 38 C.F.R. § 3.655(b), when there is a failure to report for a VA examination under the circumstances outlined above, the matter is to be adjudicated based on the evidence of record.  As such evidence does not show that the Veteran has chronic back pathology (to include scoliosis) that was acquired in service (i.e., is not a congenital defect), the preponderance of the evidence is against his claim, and it must be denied.  

Increased rating for bilateral plantar fasciitis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There is no specific Code for rating plantar fasciitis.  It may be rated (by analogy) under 38 C.F.R. § 4.71a, Code 5276 (for flatfoot) or Code 5284 (as other foot injury).

Under Code 5276, for acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, a 0 percent rating is warranted.  When it is moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, a 10 percent rating is warranted for bilateral or unilateral disability.  When it is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is warranted for a bilateral disability. 

Under Code 5284, for other foot injuries, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

On August 2009 VA pre-discharge examination, the Veteran stated that he began to experience pain in both feet in approximately October 2007.  Diagnoses in service included bilateral plantar fasciitis, bilateral pes planus, and bilateral talipes cavus, as well as laxity of the ankles, all related to his complaints of bilateral foot pain.  On Medical Board evaluation in May 2009 he was found to be 20 percent disabled due to bilateral plantar fasciitis.  Past treatment included shoe inserts and arch supports, and various nonsteroidal anti-inflammatory medications, all providing some amount of relief.  Current treatment consisted of hydrocodone/acetaminophen as well as rest and activity modification as needed.  January 2009 X-rays of both feet were noted to show evidence of bilateral pes planus.  

On physical examination in August 2009, the Veteran's gait was normal.  Examination of the feet and ankles revealed them to be essentially symmetrical on observation.  Mild bilateral pes planus was noted.  Palpation revealed no evidence of tenderness.  The Veteran was able to rise on heels and toes; he walked heel to toe and stood on one foot without apparent discomfort.  Range of motion testing, both active and passive, revealed no evidence of discomfort, loss of mobility, function, or instability.  Dorsiflexion of the feet and ankles was from 0 to 20 degrees bilaterally, plantar flexion was from 0 to 45 degrees bilaterally, inversion was from 0 to 30 degrees bilaterally, and eversion was from 0 to 20 degrees bilaterally.  X-rays of both feet showed no acute process noted.  The diagnoses included bilateral plantar fasciitis, congenital talipes cavus at rest, and pes planus.

In its July 2011 remand, the Board directed that the Veteran be afforded a VA examination to evaluate his service-connected bilateral plantar fasciitis.  A review of the claims file reveals that he was scheduled for VA examinations in August 2011 and October 2011 and failed to report on both occasions.  An August 2012 supplemental statement of the case (SSOC) includes the provisions of 38 C.F.R. § 3.655.  The cover letter to the SSOC, dated August 25, 2012, advised the Veteran he had 30 days to respond.  In September 2012, the Veteran waived his right to have the VA wait at least 30 days before his appeal was certified to the Board; he also waived his right to submit additional evidence to the RO.  It is not in dispute that he was aware of the VA examinations and of the consequence of his failure to report for the examinations. 

Under 38 C.F.R. § 3.655(b), when there is a failure to report for a VA examination under the circumstances here existing, the matter is to be adjudicated based on the evidence of record.  There is no postservice treatment record or evaluation report noting an assessment of the Veteran's service connected foot disability.  Consequently, what the Board must rely on in rating the disability is the report of the pre-service discharge VA examination in August 2009.  At that time he was noted to have mild pes planus and a normal gait; there was no tenderness to palpation, there was full painless motion, and he stood and walked without apparent discomfort.  

Considering these findings under the Code 5276 (for flatfoot) criteria, the Veteran's bilateral plantar fasciitis is not shown to be such as to reasonably be characterized as more than mild pes planus, even with 38 C.F.R. §§ 4.40, 4.45 criteria considered.  Consequently, a compensable rating under these criteria is not warranted. 

Regarding the criteria in Code 5284 (for other foot disability), symptoms approximating moderate foot injury are not shown at any time during the evaluation period, including with consideration of 38 C.F.R. §§ 4.40, 4.45.  The examination findings note a normal gait and no indication of any abnormal weight-bearing of the foot.  In essence, when he was then examined the foot disability had minimal, if any, symptoms.  Accordingly, a compensable rating under Code 5284 likewise is not warranted.  See 38 C.F.R. §§ 4.7, 4.31. 

The Board has considered whether referral of the rating for bilateral plantar fasciitis for extraschedular consideration is warranted.  There is no evidence in the record or allegation of symptoms of and/or impairment due to bilateral plantar fasciitis not encompassed by the criteria for the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a psychiatric disability is denied.

Service connection for thoracic scoliosis is denied.

A compensable rating for bilateral plantar fasciitis is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


